Exhibit 21.1 Subsidiaries of the Registrant Name State of Incorporation Atlanticus Funding II, LLC Georgia Atlanticus Holdings Corporation Georgia ACC Funding Two, Inc. Nevada ACC Holding, LLC Georgia ACC Master Holdings, LLC Nevada Access Financing, LLC Georgia Agea Capital, LLC Georgia Agea Financial, LLC Georgia Agea Holdings, LLC Georgia ASA Magazine Partners, LLC (1) Georgia Cahaba Energy, LLC (2) Georgia CAR Financial Services, Inc. Georgia CAR Financial Services Guam, Inc. Guam CAR Financial Services Saipan, Inc. Saipan CAR Funding II, Inc. Nevada Card Services, Inc. Georgia CARDS Credit Services, LLC South Carolina CARDS, LLC South Carolina CARS Acquisition, LLC Georgia CCFC Corp. Nevada CCF Corp. III Nevada CCIP Corp. Nevada CCR Ltd Turks and Caicos Island CCUK Finance Limited United Kingdom CCUK Holdings Limited United Kingdom CCIS, LLC Georgia CC Serve Corporation Georgia CIAC Corporation Nevada Conductor, LLC Nevada Consumer Auto Receivables Servicing, LLC Georgia Credigistics Corporation Georgia CSC Acquisition, LLC Georgia Dakota Funding, LLC Nevada Direct MicroLending, LLC Georgia Direct MicroLoans, LLC Georgia Domain Name Acquisitions, LLC Georgia Ecache Acquisitions, LCC Georgia Fortiva Financial, LLC Georgia Fortiva Capital, LLC Georgia Fortiva Funding, LLC Georgia Fortiva Holdings, LLC Georgia Green Square Financial, LLC Georgia JJG SPV, LLC Georgia JJG, LLC Georgia Knightsbridge, LLC (3) Delaware Liberty Acquisition, Inc. Georgia Miramar Servicing, LLC Georgia Mobile Tech Investments, LLC (4) Georgia Partridge Funding Corporation Nevada Perimeter Investments Solutions, LLC Georgia Polygon Servicing, LLC Georgia Polysquare Holdings, LLC Georgia Purpose Solutions, LLC Georgia Rapid City Holdings, LLC Nevada Rushmore Acquisition, LLC Nevada Senior Marketing, LLC Georgia Transistor Holdings, LLC Delaware Transistor, LLC – 33.3% ownership Delaware Valued Services, LLC Georgia Valued Services Acquisitions, LLC Georgia Valued Services Investments, LLC Georgia Valued Services of North Carolina, LLC Georgia VS of North Carolina, LLC Georgia Wilton Acquisitions LLC Georgia YBUY Capital, LLC Georgia YBUY Financial, LLC Georgia YBUY Funding, LLC Georgia YBUY Holdings, LLC Georgia YBUY Operations, LLC Georgia (1 ) The Company owns a 70.0% interest in ASA Magazine Partners, LLC (2 ) The Company owns a 86.8% interest in Cahaba Energy, LLC (3 ) The Company owns a 50.0% interest in Knightsbridge, LLC (4 ) The Company owns a 89.8% interest in Mobile Tech Investements
